DETAILED ACTION

Information Disclosure Statement

Two documents listed on the IDS (strikethrough) where not considered.  The documents provide an, English Translation of the claims, which is not an English translation of the material to be considered, as is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6-11, 13-14, and 16-24, are rejected under 35 U.S.C. 103 as being unpatentable over Cobben et al. (US 6,786,513).
	In respect to claims 1, 4, 6, 8-9, and 21-24, Cobben et al. disclose a document comprising: a first security feature comprising a perforation pattern which displays a first image information when viewed against a bright background (Abstract); and a second security feature “another image arranged on the document” corresponds with the first security feature (and may optionally coincide) (Col. 3, 18-24).  Cobben et al. disclose that the second security feature may be formed by printing “graphic techniques” or laser engraving (Claim 19), (different methods than perforation of the first image) and thus both security features as obvious above could be applied by these techniques (including one of each).
Cobben et al. do not explicitly disclose a second security feature also provided on the opposite side of the document (both front and back), which is a corresponding mirrored image of the other second security feature, however, providing a second security feature corresponding with the first security feature on the other side is mere duplication and a mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza. 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  In the instant case, providing an additional second security image to the other side of the document would produce expected results, namely, the same exact feature on the other side of the document.  Cobben et al. teach that the second security feature corresponds with the first perforated pattern, thus, correspondence from the other side will naturally result in a mirror image of the other second security feature i.e. the first perforated pattern is mirror inverted if looking from the other side, thus correspondence with the image via a second security feature on each side will result in the two opposite side second security features themselves being mirrored images.     
In respect to claims 7 and 18, Cobben et al. disclose that the second security image may coincide, and thus be the same size, but may also simply “correspond” and not require the same size.  The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, namely, providing a corresponding image as larger or smaller than the source image, as is well known in the art.  Furthermore, the claims recite that the image is either smaller, larger, or the same, which is effectively all possibilities, which provides no specificity for any size.
In respect to claims 10, 11, and 19, Cobben et al. disclose modulating the perforation pattern with the first image information, including extending the perforation at angles differing from 90 degrees to produce grey-value modulation (Col. 1, 37-46).
In respect to claims 13 and 14, Cobben et al. disclose that the perforations may contain ink which is reactive to UV light (Col. 2, 57-63), of the substrate may be formed of multiple color layers which are visible depending on the depth of the perforation (Col. 3, 3-7).
In respect to claims 16 and 20, Cobben et al. disclose modulating the density of the perforations or diameters (Col. 1, 46-48), and that the perforations may be non-circular (Col. 2, 27-34).
In respect to claim 17, Cobben et al. disclose that a core layer of the document may have a color differing from a plastic laminate (Col. 4, 55-57).

 Claims 1, 4, 6-11, 13-14, 16-24, are additionally rejected under 35 U.S.C. 103 as being unpatentable over Cobben et al. (US 6,786,513) in view of Endres et al. (US 2007/0087173).
In respect to claims 1, 4, 6-11, 13-14, 16-24, Cobben et al. disclose the claimed invention for the reasons stated above, and furthermore render obvious a corresponding second security feature on the opposing side, however, Endres et al. additionally teach providing a second security feature 12 e.g. an engraved portrait (Fig. 1), wherein Endres et al. further teach providing a metal layer 24 on an opposing side of the substrate which is simultaneously etched, creating a mirrored image (0035).  It would have been obvious to provide the corresponding second security feature taught in Cobben et al. with a further security feature on the opposing side, creating a mirrored image of the second security feature during formation in view of Endres et al. to provide an indelible element in perfect register with the front second security feature that hinders tampering (0007).
In respect to claims 25-27, Cobben et al. disclose a corresponding second pattern on the front side that may correspond to the image, and the size of this image (e.g. greater size) is obvious (See Cobben et al. rejection of claims 7 and 18), and Endres et al. teaches providing a metal layer which is aligned and coincides with the perforation pattern, such that it forms a second image information which is the same sizes and coincides with the first image information on the back side. 

Claims 25-27 are additionally rejected under 35 U.S.C. 103 as being unpatentable over Cobben et al. (US 6,786,513) in view of Endres et al. (US 2007/0087173) and Dyball (US 5,421,619).
Cobben et al. in view of Enders et al. teach the claimed subject matter as detailed above.  Although it is well within the technical skill of one of ordinary skill in the art to enlarge a comparison image, Dyball further teach a very similar document with a perforation pattern (first image information) (a laser written bi-level information) 16 and a second image information 18 which is adjacent, and greater in size than the first image information (Fig. 1).  The second image information is to for “convenient visual comparison [with the first image information] 16” (Col. 3, 51-54).  It would have been obvious to provide the second image information on the front side (taught by Cobben et al.) as a greater size in view of Dyball to provide “convenient visual comparison”. 

Response to Arguments

Arguments toward claims 1, 4, 6-11, 13-14, and 16-24, have been extensively argued and have not been persuasive for at least the reasons detailed in the Final Rejection (02/17/22).  Contrarily to the “three violations” of the Office in not agreeing with the applicant’s interpretation of Harza, the Final Rejection clearly explains the reasoning.  It appears the main crux of the argument is that since the image on the back is a mirrored image, it is not a “mere duplication”, however the Examiner disagrees.  The second image is for comparison, and as such it is the same as the first image it is being compared to.  Due to the nature of the perforations (first image information) in both the prior art and present application, the first image information is mirrored on the back of the document.  Thus, providing an additional comparison image, for the same reason, with no expected result, would lead one to make an image that compared with the first image information on the back side.     
Claims 25-27 are rejected above.  The arguments for these claims is that the greater size of the second image on the front side are not simply “mere duplication” since the size is different.  The Examiner agrees, however, the obviousness rationale used KSR in addition to Harza to state that simply modification of the size of the image is well within the technical skill of one of ordinary skill in the art.  The claims were additionally rejected with a specific similar reference wherein a similar comparison image was enlarged as comparted to a lasered image.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637